SCIRE FACIAS upon a judgment recovered in this court by John Randall, Jr., against James N. Sutton on the 6th day of December, 1842. The only plea relied on by the *Page 511 
defendant was that after the recovery of the judgment James N. Sutton was duly discharged from all liability to be sued or executed thereon, by proceedings and certificate in bankruptcy under the bankrupt law of the United States, to which the replication of the plaintiff was that the discharge in bankruptcy pleaded, had been fraudulently obtained by Sutton, and to this the defendant rejoined and took issue upon it. The record of the judgment and of the proceedings in bankruptcy were produced and read in evidence on behalf of the respective parties.
The action was on a judgment of this court, the record of which was before them, and was evidence of the debt claimed by the plaintiff to be due him from the estate of James N. Sutton, deceased, and the only defence relied upon by his executor was, that Sutton in his life-time had been exonerated from his legal liability to pay it, or to be sued for it, by virtue of his certificate of discharge as a bankrupt in the District Court of the United States in this district on the 13th day of December, 1842, but which the plaintiff in reply to it, alleges was fraudulently obtained. If it was not fraudulently obtained, it was a *Page 514 
complete legal defence to the action, and if they were so satisfied from the evidence before them, their verdict should be for the defendant; but if on the contrary, they should be satisfied from the evidence before them, that it was fraudulently obtained, then it would constitute no defence whatever to the action and their verdict should be for the plaintiff, and for the amount of the judgment with interest upon it from the date of its recovery and the costs taxed upon the record of it.
The sole question then for them to determine was, whether the certificate of discharge in bankruptcy referred to, was unjustly and fraudulently procured by Sutton. Actual fraud, or fraud in the ordinary sense and meaning of the term, was never presumed in law to exist, but it was a matter of fact to be proved to the satisfaction of the jury by the evidence in the case, and was never to be presumed without sufficient evidence to prove it, and the duty of doing that was always incumbent upon the party in the suit who alleges and asserts it. In what particular mode the fraud alleged in this case was practiced or committed, had not been specifically or clearly suggested, and we suppose the idea to be that it is at least inferential from the facts proved that the name of the plaintiff was at no time inserted in the list of his creditors filed by Sutton during the pendency of the proceeding in bankruptcy, and that the plaintiff, before the conclusion of it, actually recovered a judgment against him in a suit all the while pending in this court, for a debt of $1800. But the jury had all the evidence on that subject in regard to that matter before them, and if they were satisfied from it that there were counter and conflicting claims and mutual and unsettled accounts at that time pending between Sutton and the plaintiff, and that they were then in the course of amicable litigation and adjustment between them before this tribunal, and that the amount of Sutton's claim or account against the plaintiff was such as he had stated and alleged it to be in the list and schedule of his debtors filed in the proceeding in bankruptcy, and that he made no concealment *Page 515 
of it, or misrepresentation in regard to the matter, but stated it as it then stood between them at the time of filing the list of his debtors, the court felt bound to say to them that in such a view of the matter there was nothing in it to warrant, much less to prove and establish any presumption of fraud against Sutton in the transaction; notwithstanding the plaintiff afterward, and seven days before the final discharge of the proceeding in bankruptcy, obtained a judgment against him in the suit in this court for $1800. Because, while on the one hand, it was not imperative upon Sutton at that stage of the proceeding under the act of Congress, to make any mention, or to take any further notice of the matter, it was on the other, perfectly competent for the plaintiff under the act of Congress, at any time, either before or after the recovery of the judgment, to have gone into the District Court and there proved his debt or demand against him whilst the proceeding in bankruptcy was pending and before the certificate of discharge therein was finally awarded to him.